



Exhibit 10.34
On January 31, 2017, the Board of Directors of SCYNEXIS, Inc. took the following
compensation actions with respect to SCYNEXIS’s following executive officers
(collectively, the “Officers”):
2016 Officer Bonuses
Approved cash bonuses for the Officers based on SCYNEXIS’s performance for the
calendar year 2016:
Executive Officer
 
Title




Bonus
Marco Taglietti, M.D.
 
Chief Executive Officer
 
$210,100
David Angulo, M.D.
 
Chief Medical Officer
 
$136,600
Eric Francois
 
Chief Financial Officer
 
$113,000



2017 Salaries


Approved the 2017 salaries for the Officers, to be effective March 1, 2017, as
follows:
Executive Officer
 
Title




2017 Salary
Marco Taglietti, M.D.
 
Chief Executive Officer
 
$510,000
David Angulo, M.D.
 
Chief Medical Officer
 
$413,800
Eric Francois
 
Chief Financial Officer
 
$360,500



Option Grants
Approved stock option grants under SCYNEXIS 's 2014 Equity Incentive Plan to the
following Officers:
Executive Officer
 
Title




Shares subject to Option
Marco Taglietti, M.D.
 
Chief Executive Officer
 
360,000
David Angulo, M.D.
 
Chief Medical Officer
 
140,000
Eric Francois
 
Chief Financial Officer
 
100,000



The options have an exercise price of $3.02 per share and vest on a monthly
basis over a four-year period, provided such officer is continuing to provide
services to SCYNEXIS on such vesting date.











